                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN

In re
Robert D. Morgan and
Lakeashah S. Morgan,                                         Case No. 18-24459-bhl-13
                              Debtors.


                                           DECISION



                                         INTRODUCTION
       Debtors Robert D. and Lakeashah S. Morgan wish to pay a secured creditor, Get It Now
LLC, through their confirmed chapter 13 plan. Unfortunately, despite getting notice of the
debtors’ bankruptcy, Get It Now failed to file a proof of claim within the time allotted it by Rule
3002(c), and the debtors failed to file one on the creditor’s behalf within the time allotted them
by Rule 3004. No one, including the chapter 13 trustee, appears to have noticed these failures,
and the court confirmed the debtor’s proposed plan, which provided for payments to Get It Now.
        The lack of a timely proof of claim came to light two months later. The debtors then
filed both a “Motion to Enlarge Time to File Proof of Claim” and a proof of claim on Get It
Now’s behalf. The chapter 13 trustee objected to the debtors’ motion and filed a claim objection
to the newly-filed proof of claim. On January 16, 2019, the court issued an oral decision,
denying the debtors’ motion to enlarge time and sustaining the trustee’s claim objection. This
decision memorializes and supplements the court’s oral decision and January 17, 2019 minute
order.
                                         BACKGROUND
        The debtors filed a chapter 13 petition on May 4, 2018. With their petition, they filed a
“matrix” or list of their creditors, as required by 11 U.S.C. §521(a)(1)(A), and a completed
Official Form 106D, “Schedule D: Creditors Who Have Claims Secured by Property.” In both
documents, the debtors identified Get It Now as a secured creditor. On May 9, 2018, the clerk,
through the Bankruptcy Noticing Center, sent notice of the debtors’ bankruptcy filing to all the
listed creditors, including Get it Now. The notice informed creditors of the July 13, 2018
deadline for non-governmental creditors to file proofs of claim.
        On May 18, 2018, the debtors filed a proposed chapter 13 plan using the local model plan
form. See Local Rule 3015(a). In section 3.2 of the plan, the debtors proposed to pay three
different Get It Now secured claims in full, but without interest. On June 26, 2018, the chapter
13 trustee objected to the debtors’ plan. Among other things, the trustee objected that the debtors




               Case 18-24459-bhl         Doc 51   Filed 02/11/19       Page 1 of 7
had not served the plan on Get It Now properly and had not provided for adequate protection
payments to Get It Now.1
       In response, on July 27, 2018, the debtors filed a notice and request to amend their
unconfirmed plan. The amendment increased their monthly plan payment and changed their
treatment of Get It Now’s claims. As to the latter, the amendment provided that “Debtors will
pay Get It Now a total of $3,377.00 together with 3% interest for household goods purchased.
Pre-confirmation the Trustee shall make adequate protections payment [sic] of $50.00 monthly.”
CM-ECF Doc. No. 17.
        On August 22, 2018, the trustee recommended confirmation of the amended plan. By
this time, the proof of claim deadline had passed and Get it Now still had not filed a proof of
claim. On September 18, the court entered an order confirming the amended plan.
        Two months later, on October 22, 2018, the debtors made two filings. First, they filed a
proof of claim, designated as proof of claim number 8, on behalf of Get It Now. The substance
of the proof of claim matched the debtors’ treatment of Get It Now in their amended plan.
Second, they filed a “Motion to Enlarge Time to File Proof of Claim.” The motion
acknowledged that Get It Now had failed to file a proof of claim by the July 13, 2018 deadline
and that the debtors had failed to file a proof of claim on Get It Now’s behalf within the 30
additional days allowed them by Rule 3004. The debtors nevertheless argued that Get It Now’s
claim should be allowed.
        On October 31, 2018, the chapter 13 trustee objected to the debtors’ motion. The trustee
contended that the debtors had not established excusable neglect sufficient to justify a post-
expiration extension of the Rule 3004 deadline. On November 15, 2018, the trustee objected to
proof of claim number 8. The debtors never responded to the claim objection.
                                                                 ANALYSIS
              A. Rule 3002 requires a chapter 13 secured creditor to file a timely proof of claim to
                 have its claim allowed.
        Bankruptcy Rule 3002 governs the filing of proofs of claim. Under Rule 3002(a), a
secured creditor must file a proof of claim to have its claim allowed and thus participate in
payments under a chapter 13 plan. See In re Pajian, 785 F.3d 1161 (7th Cir. 2015). Prior to
Pajian, courts debated whether this requirement applied only to unsecured creditors. In Pajian,
the Seventh Circuit confirmed that Rule 3002 required both secured and unsecured creditors to
file proofs of claim. The rule was amended in 2017 to clarify that the Seventh Circuit’s ruling
was correct. As amended, Rule 3002 now provides:

                 (a) Necessity for Filing. A secured creditor, unsecured creditor, or equity
                 security holder must file a proof of claim or interest for the claim or interest to

                                                            
1
  Understandably, the trustee’s objection made no mention of Get It Now’s failure to file a proof of claim. At the
time of the trustee’s objection, the bar date for non-governmental creditors to file proofs of claim was still nearly
three weeks off. 




                             Case 18-24459-bhl                 Doc 51   Filed 02/11/19   Page 2 of 7
         be allowed, except as provided in Rules 1019(3) [dealing with proofs of claim
         filed prior to conversion from another chapter], 3003 [chapter 9 and 11 cases],
         3004 [proofs of claim filed by debtor or trustee], and 3005 [proofs of claim
         filed by codebtors]. A lien that secures a claim against the debtor is not void
         due only to the failure of any entity to file a proof of claim.
Fed. R. Bankr. P. 3002(a).
       This district’s local chapter 13 plan form acknowledges this requirement. In Part 1, the
form states, “a timely proof of claim must be filed in order to receive payments from the trustee
under this plan.” Official Form Plan for the Eastern District of Wisconsin (emphasis in original).
The debtors’ confirmed plan contains this language.
        The deadline for a creditor to file a proof of claim is governed by subsection (c) of Rule
3002. For non-governmental creditors in a chapter 13 case, proofs of claim must be filed not
later than 70 days after the order for relief, subject to seven limited exceptions. See Fed. R.
Bankr. P. 3002(c)(1)-(7). The lack of a timely-filed proof of claim is grounds for disallowance
of a creditor’s claim. See 11 U.S.C. §502(b)(9); In re Pajian, 785 F.3d 1161, 1163 (7th Cir.
2015) (noting “[a] debtor may object – and a court must disallow the claim – if the creditor’s
proof of claim is not timely filed”).
        Here, Get It Now failed to file its proofs of claim timely. Seventy days from the order for
relief was July 13, 2018 and Get it Now has still not filed a proof of claim. Under the plain
terms of Rule 3002 and the Part 1 language in the form plan, Get It Now cannot have an allowed
claim.
       B. The debtors make three arguments for allowing Get It Now’s claims.
        In their motion to enlarge time and at oral argument, the debtors offered three arguments
for the allowance of Get It Now’s claims: (1) the debtors’ chapter 13 plan should be deemed to
be an informal proof of claim; (2) Get It Now was entitled to be paid through the confirmed plan
even though it failed to file a timely proof of claim; and (3) the debtors’ failure to file a proof of
claim timely for Get It Now was the result of excusable neglect.
            1. The debtors’ plan is not a timely filed “informal proof of claim.”
        In their motion to enlarge time, the debtors argue that their confirmed chapter 13 plan
provides for treatment of the claim in full and thus “constitutes an informal proof of claim prior
to the 30-day time limit.” But a plan is not a proof of claim; informal or otherwise. Rule
3001(a) provides that a proof of claim “shall conform substantially to the appropriate Official
Form.” This district’s Official Plan Form bears no resemblance to the official form for a proof of
claim. Nor is there any evidence that the debtors or anyone else intended their plan to be a proof
of claim.
        While a creditor’s attempt to file a claim on something other than the official form, like a
pro se creditor’s handwritten letter requesting payment, might warrant treatment as an
“informal” proof of claim, the plan form filed by the debtors in this case does not remotely call




               Case 18-24459-bhl         Doc 51     Filed 02/11/19       Page 3 of 7
for such treatment. And the court will not rewrite the code and rules to avoid Rule 3002. See In
re Burns, 566 B.R. 918, 922 (Bankr. N.D. Ind. 2017) (rejecting creditor’s argument that
confirmed plan constituted informal proof of claim).
         Moreover, even if a chapter 13 plan could be transmuted into a proof of claim, procedural
issues would remain. Get It Now did not sign the plan; it was signed by counsel for the debtors.
It therefore could not be a proof of claim filed by Get It Now; at best it would have to be treated
as an informal proof of claim filed by the debtors on Get It Now’s behalf. This creates an
additional problem. While Rule 3004 provides a 30-day window for debtors to file proofs of
claim on behalf of creditors who fail to do so, that window does not open until after the creditor
fails to timely file a proof of claim itself. The debtors’ plan was filed on May 18, 2018, before
the deadline for Get It Now to file a proof of claim (July 13, 2018) had passed and, thus, before
the debtors’ window to do so had opened.
                      2. The court’s confirmation of the debtor’s plan does not obviate the need for
                         Get It Now to file a proof of claim.
        The debtors also maintain that Get It Now’s claims should be allowed because the court
confirmed the debtors’ chapter 13 plan, which provided for payments to Get It Now. Citing the
Seventh Circuit’s Pajian decision and bankruptcy court cases from the Southern District of New
York, In re Dumain, 492 B.R. 140 (Bankr. S.D.N.Y. 2013), and the District of New Jersey, In re
Dennis, 230 B.R. 244 (Bankr. D.N.J. 1999), the debtors argue that secured creditors are entitled
to be paid through a confirmed plan even when they fail to file timely proofs of claim. While the
terms of a confirmed plan might be a defense to an otherwise valid claim objection, the
confirmation order in this case actually precludes the debtors’ argument here.
        As an initial matter, contrary to the debtors’ argument, Pajian does not stand for the
proposition that confirmation of a debtor’s plan makes it unnecessary for a creditor to file a proof
of claim. In Pajian, the Seventh Circuit held that a secured creditor must file a proof of claim to
have an allowed claim. 785 F.3d at 1164. The correctness of this principle was underscored by
the 2017 amendments to Rule 3002. But the Pajian court said nothing about plan confirmation
excusing the need to file a proof of claim. And, the Pajian court’s citation of Dumain and
Dennis does not suggest, as the debtors’ argue, that the Seventh Circuit intended to adopt a rule
that a proof of claim is unnecessary when the creditor’s claim is treated in the debtor’s plan.
Paijan cited Dumain and Dennis merely as examples showing the disagreement among courts
about whether secured creditors needed to file a proof of claim by the Rule 3002(c) deadline to
have an allowed claim. Indeed, the Seventh Circuit could hardly have been clearer in stating that
“[a] creditor must file a proof of claim in order to participate in Chapter 13 plan distributions.”
785 F.3d at 1163.2



                                                            
2
  Without citing the case, the debtors make arguments adopted by the court in In re Hrubec, 544 B.R. 397, 400
(Bankr. N.D. Ill. 2016). But this court declines to follow Hrubec, which circumvents the Seventh Circuit’s rulings
in Pajian by labeling them dicta, an approach that has drawn substantial criticism. See In re Burns, 566 B.R. 918,
920 (Bankr. N.D. Ind. 2017); In re Heft, 564 B.R. 389, 397-98 (Bankr. C.D. Ill. 2017). 




                             Case 18-24459-bhl                 Doc 51   Filed 02/11/19   Page 4 of 7
         In certain circumstances, a confirmed plan’s treatment of a secured creditor’s claim can
trump a creditor’s failure to file a proof of claim. In In re Kitzerow, 573 B.R. 766 (Bankr. W.D.
Wis. 2017), Judge Furay in the Western District of Wisconsin held that the trustee was obligated
to pay amounts to a creditor consistent with a confirmed plan even where the creditor had not
filed a timely proof of claim. Judge Furay reasoned that confirmation of the plan “allowed” the
secured claim to the extent provided for in the plan. Similarly, this court recently overruled a
chapter 12 trustee’s objection to untimely proofs of claim based on an order confirming a chapter
12 plan. See In re Wulff, No. 17-31982-BHL-12 (Bankr. E.D. Wis. Feb. 11, 2019). The plan in
Wulff specifically provided for the payment of the secured creditor’s claims, and the court
confirmed the plan, with the trustee’s express recommendation, even though the secured
creditor’s proof of claim had not been timely filed. In those circumstances, the trustee was
bound by the confirmation order and, having never appealed the confirmation order, could not
later object to the creditor’s proof of claim as untimely.
        The plan and confirmation order in this case are different than those in Kitzerow and
Wulff in one critical respect. The debtors here used the district’s local plan form, which
conditions the right to receive payments from the trustee on the filing of a timely proof of claim.
Our form plan provides, “[i]n addition, a timely proof of claim must be filed in order to receive
payments from the trustee under this plan.” Official Form Plan for the Eastern District of
Wisconsin (emphasis in original). This provision qualifies the other provisions in the plan,
including those terms that provide for payments to Get It Now. And, the court’s confirmation
order binds the debtors and Get it Now to this requirement. Because no proof of claim was
timely filed, Get It Now may not receive payments from the trustee.
           3. The debtors have not shown excusable neglect sufficient to warrant
              enlargement of the already passed Rule 3004 deadline.
        The debtors’ last argument is that the court should extend the time for the debtors to file a
proof of claim on Get It Now’s behalf. As noted above, debtors who wish to pay a creditor’s
claim through their plan are not left helpless if a creditor fails to file a proof of claim. Rule 3004
gives them a 30-day window, after the creditor fails to file a proof of claim, to file a proof of
claim on the creditor’s behalf.
        Here, the debtors did not act within this 30-day window, which opened on July 14, 2018
and closed on August 13, 2018. They waited until October 22, 2018 – more than two months
after Rule 3004’s deadline expired – to file a proof of claim on Get It Now’s behalf and to
request an enlargement of the Rule 3004 deadline.
        A request to enlarge a deadline established in a bankruptcy rule is governed by Rule
9006(b). Under Rule 9006(b)(1), the court can generally extend a deadline “for cause,” if the
party seeking the extension asks before the applicable deadline expires. If the request is made
after the deadline has passed, Rule 9006(b)(1) permits enlargement only if the moving party
establishes “excusable neglect.” In re Schuster, 428 B.R. 833, 837 (Bankr. E.D. Wis. 2010)
(noting “if a debtor or trustee fails to file a claim for a creditor within the time provided by Rule




               Case 18-24459-bhl         Doc 51     Filed 02/11/19       Page 5 of 7
3004, under a literal reading of the Rules, they may request an extension after the fact, if the
debtor or trustee can establish cause and demonstrate excusable neglect”).
        The Supreme Court has described “excusable neglect” as an equitable standard that
requires the court to take account of “all relevant circumstances surrounding the party’s
omission.” See Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395
(1993). In Pioneer, the Court identified four non-exclusive factors that a court should weigh in
analyzing excusable neglect: (1) prejudice to the opposing party; (2) the length of delay and
potential impact on proceedings; (3) the reason for the delay, including whether it was in the
reasonable control of the movant; and (4) the movant’s good faith. A party seeking to enlarge a
deadline that has already expired under Rule 9006(b)(1) must also explain why the party did not
seek an enlargement before the deadline expired. Otherwise, the court risks ignoring the
distinction between the lesser standard of granting an extension for “cause” and the higher level
of proof required to show “excusable neglect.” See, e.g., In re Duarte, 146 B.R. 958, 962
(Bankr. W.D. Tex. 1992) (“Debtors especially are cautioned to bear in mind that they will have a
heavy burden to meet in order to establish cause and excusable neglect in order to file a claim for
a creditor after the deadline imposed by Rule 3004.”).
        At the preliminary hearing, the debtors argued that they could not have filed the proof of
claim for Get It Now prior to August 13, 2018, because they did not have necessary documents
to attach to the proof of claim as required by Rule 3001(c). They contend this constitutes
excusable neglect sufficient to enlarge the Rule 3004 deadline even after it has passed. The
trustee contends this is not excusable neglect.
        There are several holes in the debtors’ excusable neglect argument. First, it is not at all
clear that the debtors were precluded from filing a proof of claim for Get It Now within the Rule
3004 window. Even if they lacked a copy of the underlying documents supporting the claim,
Rule 3001(c) allows for the filing of a proof of claim without the supporting documentation. The
debtors would simply have been required to include a statement explaining why they no longer
had a copy of the writing supporting the claim. Fed. R. Bankr. P. 3001(c)(1). And, even
assuming the debtors were waiting to get copies from Get It Now, they have not explained why
that would have prevented them from seeking an enlargement before the deadline expired. A
timely motion – made before the Rule 3004 deadline passed – explaining that the debtors needed
extra time to receive documentation from the creditor, would have satisfied the less rigorous “for
cause” standard in Rule 9006(b)(1). The debtors’ failure to explain why they did not seek an
extension before the expiration of the original deadline is a major failing in the overall equitable
“excusable neglect” analysis. See In re Kmart Corp., 381 F.3d 709, 715 (7th Cir. 2004) (noting
reason for delay is an “immensely persuasive” factor in Rule 9006(b) analysis). For these
reasons, the court concludes the debtors have not established excusable neglect and their motion
is denied.
                                         CONCLUSION
         This situation could and should have been foreseen and avoided. Creditors need to be
alert to the need to file a timely proof of claim to participate in payments under a chapter 13 plan.




               Case 18-24459-bhl        Doc 51     Filed 02/11/19       Page 6 of 7
If a creditor fails to act timely, and a debtor wishes to pay that creditor through the plan, the
debtor needs to file a proof of claim for the creditor under Rule 3004. If a debtor can’t file a
proof of claim within Rule 3004’s 30-day window, the debtor should request additional time
before the 30-day time period expires. Neither Get It Now nor the debtors followed any of these
paths here. For the reasons stated, the debtors’ motion to enlarge time to file a proof of claim is
denied and the trustee’s objection to proof of claim number 8 is sustained.


Dated February 11, 2019,



______________________________
Brett H. Ludwig
United States Bankruptcy Judge




               Case 18-24459-bhl       Doc 51     Filed 02/11/19       Page 7 of 7
